 Case 1:20-cv-00127-JTN-RSK ECF No. 20 filed 07/07/20 PageID.262 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 RODNEY D. DEAN,

          Plaintiff,
                                                                Case No. 1:20-cv-127
 v.
                                                                HON. JANET T. NEFF
 DIOCESE OF LANSING, et al.,

          Defendants.
 ____________________________/

                                           ORDER

       This is a civil action filed by a pro se litigant. Defendant Valley Family Church filed a

Motion to Dismiss (ECF No. 4). Defendant Lakewood Church filed a Motion to Dismiss (ECF

No. 5).      The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on June 15, 2020, recommending that the motions both be granted and that this

action be terminated. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF. No. 18) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motions to Dismiss (ECF Nos. 4 & 5) are

GRANTED for the reasons set forth in the Report and Recommendation.

       A Judgment will be entered consistent with this Order.



Dated: July 7, 2020                                        /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
